            Case 2:20-cv-00157-SAB                  ECF No. 25           filed 08/25/20    PageID.203 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                                                                             FILED IN THE
                                                     Eastern District of Washington                      U.S. DISTRICT COURT
                                                                                                   EASTERN DISTRICT OF WASHINGTON

                         Daniel Morgan
                                                                                                   Aug 25, 2020
                                                                     )
                                                                                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-cv-00157-SAB
                                                                     )
                     Bank of America NA                              )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Fee Request Pursuant to Court’s Order (ECF No. 15), ECF No. 16, is GRANTED.
’
              Plaintiff is awarded fees and costs in the amount of $10,710.00 to Kirk Miller, P.S., and $780.00 to Cameron Sutherland,
              PLLC.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge          Stanley A Bastian                                                  on a motion for
      Attorney's Fees (ECF No. 16).


Date: 8/25/2020                                                              CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lee Reams
                                                                                          (By) Deputy Clerk

                                                                             Lee Reams
